





CITATION:
Hart v. Roman Catholic Episcopal Corporation of
          the Diocese of Kingston, in Canada, 2011 ONCA 728



DATE: 20111122



DOCKET: C52714



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and MacPherson JJ.A.



BETWEEN



Reverend Brian Hart



Plaintiff (Appellant)



and



Roman Catholic Episcopal Corporation of the Diocese of
          Kingston, in Canada



Defendant (Respondent)



R. Steven Baldwin, for the appellant



Andrea Risk, for the respondent



Heard: May 6, 2011



On appeal from the order of Justice Robert N. Beaudoin of the
          Superior Court of Justice, dated August 31, 2010, with reasons reported at 2010
          ONSC 4709.



Laskin J.A.:



A.

OVERVIEW

[1]

The appellant, Father Hart, is an ordained Roman Catholic priest.  In
    2004, the respondent, the Archdiocese, appointed Father Hart pastor to a church
    in Picton and to a church in Wellington, Ontario.  He was appointed for a
    renewable six-year term.

[2]

In 2006, the Archdiocese became concerned about Father Harts business
    relationship with a young man and about irregularities in parish finances.  The
    Archdiocese proceeded to issue three decrees to Father Hart.  In July 2006, it
    placed him on administrative leave.  In May 2007, it suspended his faculties to
    exercise sacramental ministry.  Then in June 2008, the Archdiocese removed
    Father Hart from office.

[3]

Under canon law Father Hart could have appealed each of these three
    decrees.  He chose not to do so.  Instead, he brought this action for damages
    for constructive dismissal.

[4]

The Archdiocese brought a motion under s. 106 of the
Courts of
    Justice Act
, R.S.O. 1990, c. C-43, and rule 21.01(3) of the
Rules of
    Civil Procedure
, R.R.O. 1990, Reg. 194, to stay Father Harts civil action
    on the ground that the court had no jurisdiction over his claim.  The
    Archdiocese contended that its relationship with Father Hart was ecclesiastical
    in nature, and governed by canon law.  Father Hart was therefore required to
    seek redress, not through the courts, but through the internal review process
    provided by canon law.

[5]

The motion judge, Beaudoin J., agreed with the Archdioceses
    contention.  He stayed Father Harts action as an abuse of process.  He gave
    detailed reasons in which he concluded at para. 45:

The essence of the claim between Father Hart and
    the Archdiocese is ecclesiastical in nature and this court has no jurisdiction
    over that dispute. Moreover, the internal processes that are designed to deal
    with that dispute do not offend the principles of natural justice and Father
    Hart has not exhausted the internal processes available to him.  For these reasons,
    these proceedings constitute an abuse of process and are stayed.

[6]

On his appeal, Father Hart makes three submissions:

(1)

The motion judge erred by making findings of fact on disputed issues;

(2)

The motion judge erred in holding that the Superior Court of Justice has
    no jurisdiction over Father Harts claim; and

(3)

The Archdiocese treated Father Hart unfairly because it refused his
    request for a hearing.

[7]

I do not agree with these submissions.  In my view, Beaudoin J.
    correctly decided this motion.  I would therefore dismiss Father Harts appeal.

B.

ANALYSIS

I.         Did the motion
    judge err by making findings of fact on disputed issues?

[8]

Father Hart submits that the motion judge erred
    by making findings of fact on disputed issues when the only issue before him
    was the narrow question of subject matter jurisdiction.  He argues that the
    motion judge should have let his action go to trial.  Father Hart complains
    about the following five findings made by the motion judge:

·

The nature of the relationship between Father
    Hart and the Archdiocese was exclusively ecclesiastical;

·

The chronology of events;

·

The nature and adequacy of the administrative
    processes under canon law;

·

The Archdioceses internal administrative
    processes do not offend the principles of natural justice; and

·

Father Hart failed to exhaust internal processes
    available to him.

[9]

Father Hart argues that because this was a Rule
    21 motion, the motion judge ought not to have made findings on these disputed
    issues, and then used those findings to decide the motion.  I do not agree with
    this argument.

[10]

I start with the obvious point that evidence is
    admissible on a motion to determine jurisdiction.  A court cannot resolve a
    question of subject matter jurisdiction without a factual foundation.  On the
    present motion Father Hart filed one affidavit from an expert on canon law. 
    The Archdiocese filed two affidavits, one from an expert on canon law, the
    other from the Vicar General of the Archdiocese.  All three deponents were
    cross-examined.  Their evidence went before the motion judge without objection.

[11]

Although evidence is admissible on a
    jurisdiction motion, the courts have limited the motion judges fact-finding
    powers to those facts necessary to decide jurisdiction.  The motion judge may
    make findings on jurisdictional facts but not on disputed central questions of
    fact.  The rationale for limiting the motion judges fact-finding powers in
    this way is to prevent a jurisdictional challenge from becoming a mini-trial,
    and thereby doing an end run around what should properly be a motion for
    summary judgment: see
Goudie v. Ottawa (City)
, 2003 S.C.C. 14, [2003] 1
    S.C.R. 141.

[12]

Even findings on jurisdictional facts may be
    beyond the purview of a motion judge if those jurisdictional facts are at the
    same time disputed central questions of fact, that is, facts going to the
    underlying merits of the claim.  That was the situation in
Goudie
. 
    There, employees covered by a collective agreement with the City of Ottawa sued
    in the Superior Court alleging a breach of a pre-employment contract outside
    the terms of the collective agreement.  The City moved to stay the action on
    the ground that labour disputes must be arbitrated, not litigated in the
    courts.  The motion judge agreed and dismissed the action.

[13]

This court overturned that decision and the
    Citys appeal was dismissed by the Supreme Court of Canada.  As Binnie J. said
    at para. 33, The pleadings themselves established that the central allegation
    of jurisdictional fact (the existence of a pre-employment contract) was also
    the central issue on liability in the lawsuit.  Thus, the jurisdictional
    issue could not be determined on a preliminary motion (at para. 34).

[14]

The motion giving rise to this appeal differs
    from the motion in
Goudie
in that here the jurisdictional facts are quite
    separate from the facts relating to the underlying merits of Father Harts
    constructive dismissal claim.  Four of the five findings Father Hart complains
    of relate to the question of the Superior Courts jurisdiction over his claim;
    not one is a disputed central question of fact relating to its merits.  The
    second finding  the chronology of events  simply puts the jurisdiction
    argument in context.  The motion judge was entitled to make all five findings
    to decide whether the court had jurisdiction.  I would not give effect to this
    ground of appeal.

II.        Did the
    motion judge err by holding that the Superior Court of Justice has no
    jurisdiction over Father Harts claim?

[15]

Father Hart submits that the motion judge erred
    in holding that he could not maintain his action for damages for constructive
    dismissal.  He makes two related points.  First, he says that the civil courts
    have always maintained jurisdiction over employment and contractual disputes. 
    Second, he says that his relationship with the Archdiocese was multi-faceted
     some aspects may have been ecclesiastical, but other aspects concerned
    property and civil rights.  For example, he contributed to unemployment
    insurance and Canada pension, paid income tax, and most important to him, lost
    the lodging that accompanied his position when he was removed as pastor.

[16]

I do not accept Father Harts submission.  I
    will deal first with the applicable general principles and then with Father
    Harts specific circumstances.

[17]

As a general rule, the Superior Court of Justice
    has jurisdiction to adjudicate claims of wrongful dismissal and breach of an
    employment contract.  But the general rule has exceptions.  One well recognized
    exception is where the essential character of a dispute between an employer and
    an employee arises from the interpretation, application, administration, or
    violation of a collective agreement.  Those disputes must be resolved by
    arbitration, not by an action in the court: see
Weber v. Ontario Hydro
,
    [1995] 2 S.C.R. 929.

[18]

A second exception is where the rules of a
    self-governing organization, especially a religious organization, provide an
    internal dispute resolution process.  A person who voluntarily chooses to be a
    member of a self-governing organization and who has been aggrieved by a decision
    of that organization must seek redress in the internal procedures of the
    organization: see
Levitts Kosher Foods v. Levin
(1999), 45 O.R. (3d) 147
    (S.C.).

[19]

The courts will interfere in the internal
    affairs of a self-governing organization in only two situations: where the
    organizations internal processes are unfair or do not meet the requirements of
    natural justice; or where the aggrieved party has exhausted the organizations
    internal processes.  In the latter case, subject to any enabling statutory provision,
    the reviewing court will not consider the merits of the internal decision, but
    will determine only whether the decision was carried out in accordance with the
    organizations rules and the requirements of natural justice: see
Ukrainian
    Greek Orthodox of Canada v. Ukrainian Greek Orthodox Cathedral of St. Mary the
    Protectress
, [1940] S.C.R. 586;
Lakeside Colony of Hutterian Brothren v.
    Hofer
, [1992] 3 S.C.R. 165;
Mott-Trille v. Steed
(1996), 27 O.R.
    (3d) 486 (S.C.).

[20]

The Roman Catholic Church is a self-governing
    organization.  Its canon law provides an internal review process for
    ecclesiastical disputes.  The expert evidence before the motion judge showed
    that where an administrative decree may affect the rights of a party, canon law
    requires that the party be given notice, an opportunity to respond and an
    unbiased tribunal.  Canon law also provides a broad range of remedies,
    including the substitution of a different decree, monetary compensation and
    even a trial.

[21]

The motion judge found that the internal review
    process under canon law meets the requirements of natural justice.  Father Hart
    does not suggest otherwise.  Was he then bound to follow the internal review
    process instead of suing in the Superior Court?

[22]

The answer to that question turns on the nature
    of his dispute with the Archdiocese.  The nature of the dispute is determined
    not by its legal characterization  as breach of an employment contract or a
    claim for constructive dismissal  but by the facts giving rise to it: see
Weber
,
    at p. 955.

[23]

The facts show that at its core Father Harts
    dispute with the Archdiocese is ecclesiastical in nature and subject to canon
    law.  When he was appointed pastor, his appointment was expressly subject to
    canon law.  The experts who testified on the motion agreed that the office of
    pastor is ecclesiastical.  Canon law creates the office, provides for the
    offices duties and responsibilities, and describes the circumstances under
    which the office can be brought to an end.  Under canon law the church can
    remit a matter to the civil law but it has never remitted a pastors removal
    from office.

[24]

Therefore, even though some aspects of Father
    Harts dispute with the Archdiocese concern matters of property, for example
    his loss of lodging, at its essence this dispute is ecclesiastical.  Redress
    must be sought through the internal review process established by canon law for
    disputes of an ecclesiastical nature.  Father Hart does not contest that this
    review process accords with the rules of natural justice.  However, even though
    he did not invoke this review process he submits that the Archdiocese treated
    him unfairly because it refused his request for a hearing.

III.      Did the
    Archdiocese treat Father Hart unfairly by refusing his request for a hearing?

[25]

Over the course of two years, the Archdiocese issued three decrees to
    Father Hart.  In each instance, it gave him notice of its concerns  both
    orally and in writing  and an opportunity to respond.  Father Hart did not
    seek an internal review of any of these decrees.  Nonetheless, he submits that
    he was treated unfairly, and in effect exhausted any internal remedies
    available to him.  He makes that submission because the Archdiocese denied his
    request for a meeting or hearing.

[26]

Father Hart requested a meeting in early July 2006,
before
the
    first administrative decree.  He wanted to meet with the parishioners and
    others to answer criticisms of his conduct.  The Archdiocese denied his request
    because canon law does not provide for a hearing before a decree has been
    issued.  Father Hart went ahead and held the meeting anyway.

[27]

Then in September 2006, Father Hart held another meeting with a small
    group of parishioners.  He convened this meeting without notice to any senior
    official from the Archdiocese and none attended.

[28]

These two meetings were not sanctioned by canon law.  Father Hart had
    available to him a fair review process, which he chose not to follow.  Instead
    he tried to circumvent that process. Neither of these meetings reflects any
    unfairness on the part of the Archdiocese.  As he was not treated unfairly, I
    would not give effect to this ground of appeal.

C.

CONCLUSION

[29]

I agree with the motion judge that the Superior Court of Justice has no
    jurisdiction over Father Harts claim.  I would dismiss his appeal with costs,
    which I would fix at $8,000, inclusive of disbursements and all applicable
    taxes

RELEASED:  Nov 22, 2011                                                John
    Laskin J.A.

JL                                                                                      I
    agree K. Feldman J.A.

I
    agree J.C. MacPherson J.A.


